DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on December 17, 2020.   No Claims were amended, added or canceled.  Therefore, Claims 1-20 have been examined and are pending.
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Claim 1, the applicant argues in Pages 7 and 8 of the Remarks that Wood in view of Marathe does not teach "writing the metadata of the nodes of the object B tree structure in the storage object structure using first real physical block addresses, wherein the first real physical block addresses are translated from the virtual physical block addresses for the metadata of the nodes of the object B tree structure using a metadata system file B tree structure" and "writing the data of the storage object in the storage object structure using second real physical block addresses, wherein the second real physical block addresses are translated from the virtual physical block addresses for the data of the storage object using a data system file B tree structure" as recited in the independent claim 1.   The examiner respectfully disagrees.  Wood paragraphs 0084-0088 teach that during write operations nodes are updated to remove pointers and the system writes data to a block.   The pointers are equivalent to the metadata.   Therefore, Wood teaches writing the metadata.    Wood Paragraph 0077 teaches that when core module 600 receives a write request, it translates the virtual storage device address into a physical block address so that the system can access the data stored on the physical storage devices. In order to translate the address, core module 600 communicates with a tree traversal module 602. The tree traversal module traverses the TOC tree as described above, to find the block address of the physical drive where the data is stored. As noted above, if a write request is received and the block has not yet been written, tree traversal module 602 will allocate new blocks, update the tree, adding node structures and pointers, so that the tree points to the newly allocated blocks.  Wood Paragraph 0036 states that each physical storage device includes an allocation table containing metadata that provides information about the physical storage device and allows the system to navigate the physical storage device to locate data. As will be described in detail in conjunction with FIG. 3 below, the metadata in the allocation table is organized in a linked data structure Wood Paragraph 0056 teaches that data layout 300 of FIG. 3, for example, contains one or more table of contents (TOC) units 308 and 310. Each TOC unit is associated with a virtual storage device. For example, TOC unit 308 may contain information for accessing data stored into virtual storage device 20 by virtual machine 12 (see FIG. 1) and TOC 310 may contains information for accessing data stored into virtual storage device 22 by virtual machine 14 (see FIG. 1). The TOC is equivalent to the data system file.  Therefore, the rejection is sustained.   

The applicant argues in Page 8 of the Remarks that Wood fails to teach "wherein the first real physical block addresses are translated from the virtual physical block addresses for the metadata of the nodes of the object B tree structure using a metadata system file B tree structure" of the claimed "writing the metadata" element. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner would like to note that Wood and Marathe.  Wood paragraphs 0084-0088 teach that during write operations nodes are updated to remove pointers.   The pointers are equivalent to the metadata.   Therefore, Wood teaches writing the metadata.    Wood Paragraph 0036 states that each physical storage device includes an allocation table containing metadata that provides information about the physical storage device and allows the system to navigate the physical storage device to locate data. As will be described in detail in conjunction with FIG. 3 below, the metadata in the allocation table is organized in a linked data structure which can be viewed and organized as a tree.  The metadata in the allocation table is equivalent to the metadata system file tree structure.  Therefore, the rejection is sustained.   
 
The applicant argues in Page 9 of the Remarks that Wood fails to teach “that a second B tree structure, in addition to a first B tree structure, is used to translate the virtual block addresses into the physical block addresses”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second B tree structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Wood Paragraph 0077 teaches that when core module 600 receives a write request, it translates the virtual storage device address into a physical block address so that the system can access the data stored on the physical storage devices. In order to translate the address, core module 600 communicates with a tree traversal module 602. The tree traversal module traverses the TOC tree as described above, to find the block address of the physical drive where the data is stored. As noted above, if a write request is received and the block has not yet been written, tree traversal module 602 will allocate new blocks, update the tree, adding node structures and pointers, so that the tree points to the newly allocated blocks.  Wood Paragraph 0036 states that each physical storage device includes an allocation table containing metadata that provides information about the physical storage device and allows the system to navigate the physical storage device to locate data. As will be described in detail in conjunction with FIG. 3 below, the metadata in the allocation table is organized in a linked data structure which can be viewed and organized as a tree.  The 

The applicant argues in Page 9 of the Remarks that Wood fails to teach “wherein physical block addresses are translated from virtual physical block addresses for metadata of the nodes of a first B tree structure (i.e., "the object B tree structure") using a second B tree structure (i.e., "the metadata system file B tree structure")”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second B tree structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Wood Paragraph 0077 teaches that when core module 600 receives a write request, it translates the virtual storage device address into a physical block address so that the system can access the data stored on the physical storage devices. In order to translate the address, core module 600 communicates with a tree traversal module 602. The tree traversal module traverses the TOC tree as described above, to find the block address of the physical drive where the data is stored. As noted above, if a write Wood Paragraph 0036 states that each physical storage device includes an allocation table containing metadata that provides information about the physical storage device and allows the system to navigate the physical storage device to locate data. As will be described in detail in conjunction with FIG. 3 below, the metadata in the allocation table is organized in a linked data structure which can be viewed and organized as a tree.  The metadata in the allocation table is equivalent to the metadata system file tree structure.  Therefore, the rejection is sustained.   

The applicant argues in Page 9 of the Remarks that Wood fails to teach “writing the metadata of the nodes of the object B tree structure in the storage object structure using first real physical block addresses, wherein the first real physical block addresses are translated from the virtual physical block addresses for the metadata of the nodes of the object B tree structure using a metadata system file B tree structure" as recited in the independent claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner would like to note that the rejection of Claim 1 is based on the combination of Wood and Marathe.  Wood paragraphs 0084-0088 teach that during write operations nodes are updated to remove pointers.   The pointers are equivalent to the metadata.   Therefore, Wood teaches writing the metadata.    Wood Paragraph 0077 teaches that when core module 600 receives a write request, it translates the virtual storage device address into a physical block address so that the system can access the data stored on the physical storage devices. In order to translate the address, core module 600 communicates with a tree traversal module 602. The tree traversal module traverses the TOC tree as described above, to find the block address of the physical drive where the data is stored. As noted above, if a write request is received and the block has not yet been written, tree traversal module 602 will allocate new blocks, update the tree, adding node structures and pointers, so that the tree points to the newly allocated blocks.  Wood Paragraph 0036 states that each physical storage device includes an allocation table containing metadata that provides information about the physical storage device and allows the system to navigate the physical storage device to locate data. As will be described in detail in conjunction with FIG. 3 

The applicant argues in Page 10 of the Remarks that Wood fails to teach "wherein the second real physical block addresses are translated from the virtual physical block addresses for the data of the storage object using a data system file B tree structure" of the claimed "writing the metadata" element. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner would like to note that the rejection of Claim 1 is based on the combination of Wood and Marathe.  In addition, the examiner would like to point out that the data system file B tree structure is not used in the “writing the metadata” element of the claim.  Instead it is used in the “writing the data” element of the claim.  Wood paragraphs 0084-0088 teach that during write operations the system writes data to a block.   Wood Paragraph 0056 teaches that data layout 300 of FIG. 3, for example, contains one or more table of contents 

The applicant argues in Page 10 of the Remarks that Wood fails to teach “that a third B tree structure, in addition to the first and second B tree structures, is used to translate the virtual block addresses into the physical block addresses” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second B tree structure, third B tree structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Wood Paragraph 0077 teaches that when core module 600 receives a write request, it translates the virtual storage device address into a physical block address so that the system can access the data stored on the physical storage devices. In order to Wood Paragraph 0036 states that each physical storage device includes an allocation table containing metadata that provides information about the physical storage device and allows the system to navigate the physical storage device to locate data. As will be described in detail in conjunction with FIG. 3 below, the metadata in the allocation table is organized in a linked data structure which can be viewed and organized as a tree.  The metadata in the allocation table is equivalent to the metadata system file tree structure.  Additionally, Wood Paragraph 0056 teaches that data layout 300 of FIG. 3, for example, contains one or more table of contents (TOC) units 308 and 310. Each TOC unit is associated with a virtual storage device. For example, TOC unit 308 may contain information for accessing data stored into virtual storage device 20 by virtual machine 12 (see FIG. 1) and TOC 310 may contains information for accessing data stored into 

The applicant argues in Page 10 of the Remarks that Wood fails to teach “wherein physical block addresses are translated from virtual physical block addresses for data of a storage object that is managed by a first B tree structure (i.e., "the object B tree structure") using a third B tree structure (i.e., "the data system file B tree structure")”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., third B tree structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Wood Paragraph 0077 teaches that when core module 600 receives a write request, it translates the virtual storage device address into a physical block address so that the system can access the data stored on the physical storage devices. In order to translate the address, core module 600 communicates with a tree traversal module 602. The tree traversal module traverses the TOC tree as described above, to find the block address of the physical drive where the data is stored. As noted above, if a write Wood Paragraph 0056 teaches that data layout 300 of FIG. 3, for example, contains one or more table of contents (TOC) units 308 and 310. Each TOC unit is associated with a virtual storage device. For example, TOC unit 308 may contain information for accessing data stored into virtual storage device 20 by virtual machine 12 (see FIG. 1) and TOC 310 may contains information for accessing data stored into virtual storage device 22 by virtual machine 14 (see FIG. 1). The TOC is equivalent to the data system file.  Therefore, the rejection is sustained.   

The applicant argues in Pages 10-11 of the Remarks that Wood fails to teach “writing the data of the storage object in the storage object structure using second real physical block addresses, wherein the second real physical block addresses are  translated from the virtual physical block addresses for the data of the storage object using a data system file B tree structure" as recited in the independent claim 1. The examiner respectfully disagrees.  Wood paragraphs 0084-0088 teach that during write operations the system writes data to a block.   Wood Paragraph 0056 teaches that data layout 300 of FIG. 3, for example, 

As for independent claims 9 and 17, they recite subject matter that is similar to the subject matter recited in the independent claim 1. Thus, the examiner provides the same response to arguments as those presented in connection to claim 1.  

Regarding Dependent Claims 2, 10 and 18, the applicant argues in Pages 12 and 13 of the REMARKS that Wood in view of Marathe fails to teach the claimed element of "using the virtual physical block addresses for the metadata of the nodes of the object B tree structure as input to the metadata system file B tree structure as logical physical block addresses to determine the first real physical block addresses for the metadata of the nodes of the object B tree structure", as recited in the dependent claim 2.  The examiner respectfully disagrees.  As stated Wood Paragraph 0077 teaches that when core module 600 receives a write request, it translates the virtual storage device address into a physical block address so that the system can access the data stored on the physical storage devices. In order to translate the address, core module 600 communicates with a tree traversal module 602. The tree traversal module traverses the TOC tree as described above, to find the block address of the physical drive where the data is stored. As noted above, if a write request is received and the block has not yet been written, tree traversal module 602 will allocate new blocks, update the tree, adding node structures and pointers, so that the tree points to the newly allocated blocks.  Wood Paragraph 0036 states that each physical storage device includes an allocation table containing metadata that provides information about the physical storage device and allows the system to navigate the physical storage device to locate data. As will be described in detail in conjunction with FIG. 3 below, the metadata in the allocation table is organized in a linked data structure which can be viewed and organized as a tree.  The metadata in the allocation table is equivalent to the metadata system file tree structure.  Wood Paragraphs 0074-0076 further recites that the disk locator module 502 may access a disk locator library 504. The disk locator library 504 can contain a function that can deterministically identify the physical disk(s) on which the data is stored. Disk 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (Pub. No.: US 2015/0254007 A1), hereinafter Wood, and further in view of Marathe et al. (Pub. No.: US 2011/0252067 A1), hereinafter Marathe.

As for Claim 1, Wood teaches of a method for managing space in storage object structures stored in a storage system (Wood Paragraph 0062, TOC units may be implemented as linked data structures such as tree structures. In FIG. 4A, an example TOC unit 400 is represented as a tree structure 401. The tree structure 401 is used to organize and access data stored on the physical storage device. Each read or write request received will contain an address that is to be read or written. The address provides a path through the tree structure 401 that can be traversed in order to access the data stored in data blocks on the physical storage device), the method comprising:

using an object tree structure to manage a storage object in a storage object structure in the storage system (Wood Paragraph 0071, using tree structure  to dynamically allocate additional blocks on the physical storage device), the object tree structure providing virtual physical block addresses for data of the storage object and for metadata of nodes of the object tree structure Wood Paragraph 0036, Physical servers 26, 28, and 30 are computers that execute operating systems and other software to provide computing services. Each physical server 26, 28, and 30 has an associated physical storage device 32, 34, 36, respectively. Each physical storage device includes an allocation table containing metadata that provides information about the physical storage device and allows the system to navigate the physical storage device to locate data.  As will be described in detail in conjunction with FIG. 3 below, the metadata in the allocation table is organized in a linked data structure which can be viewed and organized as a tree); 

writing the metadata of the nodes of the object tree structure in the storage object structure using first real physical block addresses (Wood Paragraph 0062, The tree structure 401 is used to organize and access data stored on the physical storage device. Each read or write request received will contain an address that is to be read or written. The address provides a path through the tree structure 401 that can be traversed in order to access the data stored in data blocks on the physical storage device; Wood Figure 7C and Paragraphs 0084-0087, if a write operation is received to write to block 728, the system will copy node 704 to node 704' and create a reference list in each node. The reference list , wherein the first real physical block addresses are translated from the virtual physical block addresses for the metadata of the nodes of the object tree structure using a metadata system file tree structure (Wood Paragraph 0049, Core modules 228 and 230 translate the virtual block addresses into physical block addresses that can be used to access data on physical storage devices 220 and/or 222); and 

writing the data of the storage object in the storage object structure using second real physical block addresses (Wood Figure 7C and Paragraphs 0084-0087, if a write operation is received to write to block 728, the system will copy node 704 to node 704' and create a reference list in each node. The reference list is indicated by horizontal line 730. The reference list acts as a pointer between nodes 704 and 704'. The reference list also informs the system that there is a snapshot of the drive that points to at least some of the same data blocks as the parent drive. The system then copies node 710 to a new node 710' and creates a reference list between node 710 and 710', then copies node 716 to new node 716' and creates a reference list between node 716 and 716'. The system also updates node 704' to remove the pointer to node 710 and add a pointer to node 710', updates node 710' to remove the pointer to node 716 and add a pointer to node 716'. Finally, the system allocates a new data block 728' on the physical storage device, writes the new data to block 728', and updates node 716' to remove the pointer to data block 728 and add a pointer to data block 728'.  Therefore, metadata and data is written), wherein the second real physical block addresses are translated from the virtual physical block addresses for the data of the storage object using a data system file tree structure (Wood Paragraph 0049, Core modules 228 and 230 translate the virtual block addresses into 
Wood does not explicitly teach using a B tree.  
However, Marathe does teach using B+ trees as the key-value pairs in the B+ tree data structure are virtual to physical address mappings (or translations).
It would have been obvious at the time of the invention to modify Wood’s virtual storage device that utilizes tree-based structures, with Marathe’s teachings of B+ tree in order to obtain search efficiency and to keep metadata (translations) size proportional to the physical storage (Marathe Paragraph 0001)

As for Claim 2, the combination of Wood and Marathe further teaches of the method of claim 1 as disclosed above, further comprising using the virtual physical block addresses for the metadata of the nodes of the object tree structure as input to the metadata system file tree structure as logical physical block addresses to determine the first real physical block addresses for the metadata of the nodes of the object tree structure (Wood Paragraph 0062, TOC units may be implemented as linked data structures such as tree structures. In FIG. 4A, an example TOC unit 400 is represented as a tree structure 401. The tree structure 401 is used to organize and access data stored on the physical storage Wood Figure 7C and Paragraphs 0084-0087, if a write operation is received to write to block 728, the system will copy node 704 to node 704' and create a reference list in each node. The reference list is indicated by horizontal line 730. The reference list acts as a pointer between nodes 704 and 704'. The reference list also informs the system that there is a snapshot of the drive that points to at least some of the same data blocks as the parent drive. The system then copies node 710 to a new node 710' and creates a reference list between node 710 and 710', then copies node 716 to new node 716' and creates a reference list between node 716 and 716'. The system also updates node 704' to remove the pointer to node 710 and add a pointer to node 710', updates node 710' to remove the pointer to node 716 and add a pointer to node 716'. Finally, the system allocates a new data block 728' on the physical storage device, writes the new data to block 728', and updates node 716' to remove the pointer to data block 728 and add a pointer to data block 728').
Wood does not explicitly teach using a B tree.  
Marathe does teach using B+ trees as the key-value pairs in the B+ tree data structure are virtual to physical address mappings (or translations).
It would have been obvious at the time of the invention to modify Wood’s virtual storage device that utilizes tree-based structures, with Marathe’s teachings of B+ tree in order to obtain search efficiency and to keep metadata (translations) size proportional to the physical storage (Marathe Paragraph 0001)

As for Claim 3, the combination of Wood and Marathe further teaches of the method of claim 1 as disclosed above, further comprising using the virtual physical block addresses for the data of the storage object as input to the data system file tree structure as logical physical block addresses to determine the second real physical block addresses for the data of the storage object (Wood Paragraph 0062, TOC units may be implemented as linked data structures such as tree structures. In FIG. 4A, an example TOC unit 400 is represented as a tree structure 401. The tree structure 401 is used to organize and access data stored on the physical storage device. Each read or write request received will contain an address that is to be read or written. The address provides a path through the tree structure 401 that can be traversed in order to access the data stored in data blocks on the physical storage device. Wood Figure 7C and Paragraphs 0084-0087, .
Wood does not explicitly teach using a B tree.  
However, Marathe does teach using B+ trees as the key-value pairs in the B+ tree data structure are virtual to physical address mappings (or translations).
It would have been obvious at the time of the invention to modify Wood’s virtual storage device that utilizes tree-based structures, with Marathe’s Marathe Paragraph 0001)

As for Claim 4, the combination of Wood and Marathe further teaches of the method of claim 1 as disclosed above, wherein both the data of the storage object and the metadata of the nodes of the object tree structure are written in a common section of the storage object structure (Wood Paragraph 0001, The concepts described herein relate generally to cloud storage systems (i.e. a group of networked physical storage devices and servers working in conjunction to provide a pool of physical storage to be shared among a number of different users) and more particularly to virtual storage drives within cloud storage systems, and creating snapshots of virtual storage devices).
Wood does not explicitly teach using a B tree.  
However, Marathe does teach using B+ trees as the key-value pairs in the B+ tree data structure are virtual to physical address mappings (or translations).
It would have been obvious at the time of the invention to modify Wood’s virtual storage device that utilizes tree-based structures, with Marathe’s teachings of B+ tree in order to obtain search efficiency and to keep metadata (translations) size proportional to the physical storage (Marathe Paragraph 0001)

As for Claim 5, the combination of Wood and Marathe further teaches of the method of claim 4 as disclosed above, wherein the data of the storage object and the metadata of the nodes of the object tree structure are written in the common section of the storage object structure with free lists for data and metadata (Wood Paragraph 0071 and 0072 and FIGS. 4A and 4B disclose the trees having null pointers available in node structure 430 and available pointers). 
Wood does not explicitly teach using a B tree.  
However, Marathe does teach using B+ trees as the key-value pairs in the B+ tree data structure are virtual to physical address mappings (or translations).
It would have been obvious at the time of the invention to modify Wood’s virtual storage device that utilizes tree-based structures, with Marathe’s teachings of B+ tree in order to obtain search efficiency and to keep metadata (translations) size proportional to the physical storage (Marathe Paragraph 0001)

As for Claim 6, the combination of Wood and Marathe further teaches of the method of claim 4 as disclosed above, wherein the storage object structure includes a superblock section (Wood Figure 7B, 700 and 700’ which show the different snapshots), an archive section (Wood Figure 7B and Paragraph 0081, and a log section (Marathe Paragraph 0002, the transaction mechanism involves writing to a transaction log).
It would have been obvious at the time of the invention to modify Wood’s virtual storage device that utilizes tree-based structures, with Marathe’s teachings of B+ tree in order to obtain search efficiency and to keep metadata (translations) size proportional to the physical storage (Marathe Paragraph 0001)

As for Claim 7, the combination of Wood and Marathe further teaches of the method of claim 1 as disclosed above, wherein the object tree structure is a copy-on-write tree structure (Wood Paragraph 0084, For write operations to the .
Wood does not explicitly teach using a B tree.  
However, Marathe does teach using B+ trees as the key-value pairs in the B+ tree data structure are virtual to physical address mappings (or translations).
It would have been obvious at the time of the invention to modify Wood’s virtual storage device that utilizes tree-based structures, with Marathe’s teachings of B+ tree in order to obtain search efficiency and to keep metadata (translations) size proportional to the physical storage (Marathe Paragraph 0001)

As for Claim 8, the combination of Wood and Marathe further teaches of the method of claim 1 as disclosed above, wherein the storage object is a namespace object of a virtual machine or a virtual disk object of the virtual machine (Wood Paragraph 0033, Virtual machines 12, 14 may, for example, be executed by a physical computer at the customer's physical site or at a service site. For example, as shown, virtual machine 12 may be a software application executed by physical computer 16 and virtual machine 14 may be a software application executed by physical computer 18. Alternatively, virtual machines 12 .

As for Claims 9-16, they contain limitations that are analogous to those of Claims 1-8 above.  Therefore, Claims 9-16 are rejected under the same grounds of rejection as Claims 1-8 above.  

As for Claims 17-20, they contain limitations that are analogous to those of Claims 1-5 above.  Therefore, Claims 17-20 are rejected under the same grounds of rejection as Claims 1-5 above.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
02/17/2021